DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-13, in the reply filed on 5/12/2021, is acknowledged.
Claims 14-18, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-13, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 1-13 are unclear since the claims starting with claim 1 recite “A strength additive system”, however, the system is defined in terms of “separate components”.   The invention should be defined as a - composition - . 
Claim 1, line 3: the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites the broad recitation “viscosity of 1.6-4.5 mPas”, the claim also recites “1.7-4.0”, and “1.8-3.0”, which are the narrower statements of the range/limitation. . 
Claim 3 recites the broad recitation “anionic copolymer monomers 1-90 mol-%”, the claim also recites “3-70”, and “7-50”, which are the narrower statements of the range/limitation. . 
Claim 4 recites the broad recitation “anionic charge density 0.1-10 meq/g”, the claim also recites “0.5-8.0” and “1.0-4.0”, which are the narrower statements of the range/limitation. . 
Claim 11 recites the broad recitation “cationic charge density 0.1-5.5 meq/g”, the claim also recites “0.3-4.5” and “0.5-3.0”, which are the narrower statements of the range/limitation. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-3, 5-10, 12-13, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ryan et al.                            (US 2003/0234089).
Claims 1-2, 9-10: Ryan discloses a method for making a paper product.   The method includes adding to a pulp slurry containing a fibrous substrate component a composition that includes (a) a functional promoter that includes an anionic polymer, and (b) a cationic strength component (claim 46).  The anionic component is an anionic polymer made by hydrolyzing an acrylamide polymer or an anionic polymer made by polymerizing (methyl)acrylic acid (claim 55).  The cationic strength agent is glyoxalated polyacrylamide (claim 56).  The functional promoter viscosity is in range between 25 CP and 2,500 cP [0022].  Ryan discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed. 
Claim 3: the invention is disclosed per claim 1, above.  The anionic polymer amounts are shown in Tables 3 and 5 ([0053], [0059].
Claims 5, 6: the invention is disclosed per claim 1, above.  The anionic copolymer is disclosed, regardless of the method of how the anionic copolymer was obtained.
Claim 7: the invention is disclosed per claim 1, above.   The cationic strength agent includes starches (claims 29, 42). 
Claim 8: the invention is disclosed per claim 1, above.   The cationic strength agent includes polyamide-epichlorohydrin [0024].
Claim 12: the invention is disclosed per claim 1, above.   The cationic strength agent and the anionic copolymer weight percentages in the additive system are disclosed ([0033], Examples). 
Claim 13: the invention is disclosed per claim 1, above.   The system net cationic charge is disclosed (Examples).                                                                                                                                                    4)       Claims 4, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Ryan.  The invention is disclosed per claim 1, above.  The anionic charge density and the cationic charge density are not recited, however it would have been obvious, to one skilled in the art at the time the invention was filed, that the anionic charge density and the cationic charge density be optimized in order to obtain the desired strength of the product made.   



Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748